As filed with the Securities and Exchange Commission on March 17, 2015 1933 Act File No. 002-29502 1940 Act File No. 811-01677 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x PRE-EFFECTIVE AMENDMENT NO. ¨ POST-EFFECTIVE AMENDMENT NO. 96 and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x AMENDMENT NO. 75 (CHECK APPROPRIATE BOX OR BOXES) JOHN HANCOCK CAPITAL SERIES (EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER) , MASSACHUSETTS 02210-2805 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (ZIP CODE) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE (800) 225-5291 JOHN J. DANELLO, ESQ. BOSTON, MASSACHUSETTS 02210-2805 (NAME AND ADDRESS OF AGENT FOR SERVICE) COPIES OF COMMUNICATIONS TO: MARK P. GOSHKO, ESQ. K&L GATES LLP ONE LINCOLN STREET BOSTON, MASSACHUSETTS 02111-2950 APPROXIMATE DATE OF PROPOSED PUBLIC OFFERING: As soon as practicable after the effective date of this Registration Statement. It is proposed that this filing will become effective (check appropriate box): x immediately upon filing pursuant to paragraph (b) of Rule 485 ¨ on (date) pursuant to paragraph (b) of Rule 485 ¨ 60 days after filing pursuant to paragraph (a)(1) of Rule 485 ¨ on (date) pursuant to paragraph (a)(1) of Rule 485 ¨ 75 days after filing pursuant to paragraph (a)(2) of Rule 485 ¨ on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: ¨ this post-effective amendment designates a new effective date for a previously filed post-effective amendment. TABLE OF CONTENTS SIGNATURES Exhibit Index EX- EX- EX- EX- EX- EX- SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Amendment to the Registration Statement under Rule 485(b) under the Securities Act of 1933 and has duly caused this Amendment to the Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of Boston, and The Commonwealth of Massachusetts on the 17 th day of March, 2015. John Hancock Capital Series By: /s/ Andrew G. Arnott Name: Andrew G. Arnott Title: President Pursuant to the requirements of the Securities Act of 1933, this Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated. Signature Title Date /s/ Andrew G. Arnott President March 17, 2015 Andrew G. Arnott /s/ Charles A. Rizzo Chief Financial Officer March 17, 2015 Charles A. Rizzo (Principal Financial Officer and Principal Accounting Officer) /s/ Charles L. Bardelis * Trustee March 17, 2015 Charles L. Bardelis /s/ Craig Bromley * Trustee March 17, 2015 Craig Bromley /s/ Peter S. Burgess * Trustee March 17, 2015 Peter S. Burgess /s/ William H. Cunningham * Trustee March 17, 2015 William H. Cunningham /s/ Grace K. Fey * Trustee March 17, 2015 Grace K. Fey /s/ Theron S. Hoffman * Trustee March 17, 2015 Theron S. Hoffman /s/ Deborah C. Jackson * Trustee March 17, 2015 Deborah C. Jackson /s/ Hassell H. McClellan * Trustee March 17, 2015 Hassell H. McClellan /s/ James M. Oates * Trustee March 17, 2015 James M. Oates /s/ Steven R. Pruchansky * Trustee March 17, 2015 Steven R. Pruchansky /s/ Gregory A. Russo * Trustee March 17, 2015 Gregory A. Russo /s/ Warren A. Thomson * Trustee March 17, 2015 Warren A. Thomson *By: Power of Attorney By: /s/ Ariel Ayanna March 17, 2015 Ariel Ayanna Attorney-in-Fact *Pursuant to Power of Attorney previously filed with Post -Effective Amendment No. 95to the Trust’s Registration Statement on February 25 , 2015 Exhibit Index EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase Document EX-101.LAB XBRL Taxonomy Extension Labels Linkbase Document EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase Document
